       Case 2:17-cv-01977-DLR Document 90 Filed 04/24/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wendy Espinoza,                                   No. CV-17-01977-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Experian Information Solutions
     Incorporated,
13
                    Defendant.
14
15
16          The Court has reviewed the parties’ Stipulation for Dismissal of Defendant Experian
17   Information Solutions, Inc. with Prejudice. (Doc. 89.) For good cause shown,
18          IT IS ORDERED that the above-entitled matter is hereby dismissed with prejudice
19   as to Defendant Experian, with each party to bear their own costs and attorneys’ fees. The
20   Clerk shall terminate the action, as there are no remaining defendants.
21          Dated this 23rd day of April, 2019.
22
23
24                                                Douglas L. Rayes
                                                  United States District Judge
25
26
27
28
